295 F.2d 38
Robert P. GRAY, Leslie I. Rogers, Jennings H. Graham, Edward Y. Osborne, d/b/a Gray, Rogers, Graham and Osborne, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 17156.
United States Court of Appeals Ninth Circuit.
October 5, 1961.

On Petition for Review and Cross-Petition for Enforcement of an Order of the National Labor Relations Board.
McNealy, Merdes & Camarot, Fairbanks, Alaska, for petitioner.
Stuart Rothman, Gen. Counsel for N. L. R. B., Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin Pollack and James A. Ryan, Attorneys for N. L. R. B., Washington, D. C., Charles Henderson, Atty. for N. L. R. B., Seattle, Wash., for respondent.
Before CHAMBERS, HAMLIN and KOELSCH, Circuit Judges.
PER CURIAM.


1
The case involves two temporary employees in a very small operation. We are unable to find sufficient jurisdictional basis for enforcement of the proposed order or that enforcement would effectuate the purposes of the National Labor Relations Act. Cf. N. L. R. B. v. Trama, 9 Cir., 1961, 293 F.2d 28; and N. L. R. B. v. Grunwald-Marx, Inc., 9 Cir., 290 F.2d 210.